DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 puts forth that the block ring is deformed of a non-magnetic material and further discloses that the block ring is deformed. However, the disclosure fails to put forth the identity of the non-magnetic material. In light of the subject matter, the material is an essential element of the device to show possession of the device. As such, claim 1 is rejected as lacking adequate disclosure of the material necessary for the device to perform as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luttrell (US 6,409,102).
Regarding claim 1, Luttrell discloses a fuel injector configured such that a coil magnetized by an electric current supplied to the coil generates a magnetic field, and a magnetic circuit formed by the magnetic field raises a needle so that fuel is able to be ejected, the fuel injector comprising:
a block ring (16) disposed inside the coil (30) (Figure 1B) and made of a non-magnetic material (Column 5, lines 27-30) to extend the magnetic circuit (the limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; the material of the part provides for performance of the claimed function); a cover (40) disposed at an upper end of the block ring (Figure 1B); and a housing (38) disposed at a lower end of the block ring (Figures 1B and 2), wherein the upper end and the lower end of the block ring are deformed when the cover and the housing are combined (Column 5, lines 9-26, The upper and lower end of the block ring are deformed when the cover and housing are combined by means of inertial welding) by being screwed together (The limitation is interpreted as a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The prior art device appears to be the same structurally as that of the current device, in that the process of inertial welding provides for a final product that includes a cover, block ring and housing adjoined with flattened edges. “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). Applicant has not established that screwing provides for a materially different product.)

Regarding claim 13, Luttrell discloses the fuel injector according to claim 1, wherein the cover (40) and the housing (38) are screwed until the inner circumference of the upper end of the block ring (16) and the inner circumference of the lower end of the block ring come into contact with the cover and the housing, respectively (The screwing is interpreted as a product by process limitation; The inertial welding provides for the inner circumference of the block ring to come into contact with the cover and housing).
Regarding claim 19, Luttrell discloses the fuel injector according to claim 1, further comprising a retaining nut (52, 36) that is composed of a lower portion (52) configured to accommodate the housing (Figure 1B) and an upper portion configured to be screwed with the cover (Figure 1B, Element 36 is screwed onto the cover).
Regarding claim 20, Luttrell discloses the fuel injector according to claim 19, further comprising an outer ring (26, 28) provided inside the retaining nut (Figure 1B), wherein the outer ring is made of a magnetic material (stainless steel) and is in contact with the housing and the cover (Figure 1B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luttrell (US 6,409,102) in view of Oikawa (US 2018/0142656).
Regarding claim 2, Luttrell discloses the fuel injector according to claim 1, wherein the upper end and the lower end of the block ring are deformed to form airtight contact when the cover and the housing are combined (Column 5, lines 9-26), but fails to disclose wherein the upper end and the lower end of the block ring are convex-curved.
Oikawa discloses a device wherein edges of a block ring (22), cover (23) and housing (21) are convex (Figure 2, the edges are interpreted to be convex polygonal edges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Luttrell with the disclosures of Oikawa, providing the edges of the block ring, cover and housing to be convex polygonal, in order to minimize axial separation of adjoining parts, as disclosed by Oikawa (Paragraph 89).
Luttrell in view of Oikawa fails to disclose wherein the convex edges are curved. Oikawa depicts throughout disclosed embodiments that the shape of the convex edges of the cover, block ring, and housing can be modified, in order to accommodate a desired fitting. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Luttrell in view of Oikawa, providing each of the convex edges of the housing, cover, and block ring to be curved, since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 3, Luttrell in view of Oikawa discloses the fuel injector according to claim 2, wherein each of the upper end and the lower end of the block ring (16) is provided with a convex-curved portion between an inner circumference and an outer circumference of the block ring (Oikawa, Figure 2).
Regarding claim 4, Luttrell in view of Oikawa discloses the fuel injector according to claim 3, but fails to discloses wherein the convex-curved portion at each of the upper end and the lower end of the block ring is closer to the outer circumference than the inner circumference.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Luttrell in view of Oikawa to include the convex-curved portion at each of the upper and lower end of the block ring to be closer to the outer circumference than the inner circumference since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	
One of ordinary skill in the art would appreciate that the proposed modification is obvious in order to provide for pieces of the fuel injection to fit in a desired fashion.
Regarding claim 5, Luttrell in view of Oikawa discloses the fuel injector according to claim 2, wherein the upper end of the block ring (16) and a lower end of the cover (40) are convex toward each other (As modified, Oikawa, Figure 2), and when the cover and the housing are combined, the upper end of the block ring and the lower end of the cover are deformed to form an airtight contact (Luttrell, Column 5, lines 9-26).
Regarding claim 6, Luttrell in view of Oikawa discloses the fuel injector according to claim 5, wherein a height of the convex-curved portion at the upper end of the block ring and a height of the convex-curved portion of the lower end of the cover vary depending on a coupling force between the cover and the housing, the coupling force ensuring internal pressure resistance required for the fuel injector (The inertial welding will vary the height of the block ring and cover, depending upon the exerted coupling force; The coupling force will provide for a union, which ensures internal pressure resistance).
Regarding claim 7, Luttrell in view of Oikawa discloses the fuel injector according to claim 5, wherein a height of the convex-curved portion at the upper end of the block ring and a height of the convex-curved portion of the lower end of the cover vary depending on materials of the block ring and the cover (The inertial welding will vary the height of the block ring and cover, depending upon the materials, as different materials will react differently to the welding process).
Regarding claim 8, Luttrell in view of Oikawa discloses the fuel injector according to claim 5, wherein a peak point of the convex-curved portion at the upper end of the block ring corresponds to a peak point of the convex-curved portion at the lower end of the cover (As modified, Oikawa, Figure 2).
Regarding claim 9, Luttrell in view of Oikawa discloses the fuel injector according to claim 2, wherein the lower end of the block ring and an upper end of the housing are convex toward each other (as modified), and when the cover and the housing are combined, the convex-curved portion of the lower end of the block ring and the convex-curved portion of the upper end of the housing are to form an airtight contact (Luttrell, Column 5, lines 9-26) .
Regarding claim 10, Luttrell in view of Oikawa discloses the fuel injector according to claim 9, wherein a height of the convex-curved portion at the lower end of the block ring and a height of the convex-curved portion of the housing vary depending on a coupling force between the cover and the housing, the coupling force ensuring internal pressure resistance required for the fuel injector (The inertial welding will vary the height of the block ring and housing, depending upon the exerted coupling force; The coupling force will provide for a union, which ensures internal pressure resistance).
Regarding claim 11, Luttrell in view of Oikawa discloses the fuel injector according to claim 9, wherein a height of the convex-curved portion at the lower end of the block ring and a height of the convex-curved portion of the housing vary depending on materials of the block ring and the housing (The inertial welding will vary the height of the block ring and cover, depending upon the materials, as different materials will react differently to the welding process).
Regarding claim 12, Luttrell in view of Oikawa discloses the fuel injector according to claim 9, wherein a peak point of the convex-curved portion (as modified) at the lower end of the block ring corresponds to a peak point of the convex-curved portion at the housing (As modified, Oikawa, Figure 2).
Regarding claim 14, Luttrell in view of Oikawa discloses the fuel injector according to claim 2, wherein each of the upper end and the lower end of the block ring is provided with a step-up portion between the inner circumference and the outer circumference (Oikawa, Figure 2, each end of the block ring steps up into the protrusion that provides for adjoining to the housing and cover).
Regarding claims 15, Luttrell in view of Oikawa discloses the fuel injector according to claim 14, wherein each of the upper end and the lower end of the block ring is provided with a step-up portion (Oikawa, Figure 2, each end of the block ring steps up into the protrusion), however, it is unclear whether the protrusion that is closer to the inner circumference than the outer circumference of the block ring and whether it protrudes further than the convex-curved portion in an axial direction. 
The claimed structure is a design element, as it provides for a desired relationship between the adjoining parts. It appears the device would perform equally well if the protrusion was equidistant or further from the inner circumference. As such, it would have been a matter of obvious design choice to modify Luttrell with the disclosures of Oikawa, providing the protrusion that is closer to the inner circumference than the outer circumference of the block ring and protruding further than the convex-curved portion in an axial direction.
Regarding claim 16, Luttrell in view of Oikawa discloses the fuel injector according to claim 15, wherein at the upper end of the block ring, a portion closer to the inner circumference of the block ring further protrudes upward than a portion closer to the outer circumference of the block ring Oikawa, Figure 2, The protrusion protrudes further upward than the remaining outer portion of the block ring), and at the lower end of the cover, a portion closer to the outer circumference of the cover further protrudes downward than a portion closer to the inner circumference of the cover (Oikawa, Figure 2, The protrusion protrudes further downward than the remaining part of the cover).
Regarding claim 17, Luttrell in view of Oikawa discloses the fuel injector according to claim 15, wherein at the lower end of the block ring, a portion closer to the inner circumference of the block ring further protrudes downward than a portion closer to the outer circumference of the block ring (Oikawa, Figure 2, The bottom protrusion of the block ring protrudes further downward than the remaining portion of the block ring), and at the upper end of the housing, a portion closer to the outer circumference of the cover further protrudes upward than a portion closer to the inner circumference of the housing (Oikawa, Figure 2, The top protrusion of the housing, protrudes further up than the remaining elements of the housing).
Regarding claim 18, Luttrell in view of Oikawa discloses the fuel injector according to claim 14, but fails to discloses wherein at each of the upper end and the lower end of the block ring, a portion between the outer circumference of the block ring and the step-up portion is convex-curved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Luttrell in view of Oikawa to include the convex-curved portion at each of the upper and lower end of the block ring to be closer to the outer circumference than the inner circumference since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	
One of ordinary skill in the art would appreciate that the proposed modification is obvious in order to provide for pieces of the fuel injector to fit in a desired fashion.
As modified, Luttrell in view of Oikawa discloses wherein at each of the upper end and the lower end of the block ring, a portion between the outer circumference of the block ring and the step-up portion is convex-curved (The modification provides for the step up portion to be in the inner circumference of the block ring, as opposed to the outer circumference; The configuration would still allow for effective fitting of the constituent parts).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752